 1   ANGELA H. DOWS, ESQ.
     Nevada Bar No. 10339
 2   adows@crdslaw.com
     CORY READE DOWS & SHAFER
 3   1333 North Buffalo Drive, Suite 210
     Las Vegas, Nevada 89128
 4   Telephone: (702) 794-4411
     Facsimile: (702) 794-4421
 5   Pro Bono Counsel Referred
     via the Legal Aid Center of Southern Nevada
     for Plaintiff HYRUM JOSEPH WEST
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
                                                      ***
10

11   HYRUM JOSEPH WEST,                                     )
                                                            )   2:13-cv-00271-APG-VCF
12                                 Plaintiff,               )
                                                            )
13   v.                                                     )
                                                            )   STIPULATION TO CONTINUE
14   NYE COUNTY, et al.,                                    )   CALNDER CALL AND TRIAL
15                                                          )   (First Request)
                                   Defendants.              )
16                                                          )

17          IT IS HEREBY STIPULATED by and between Angela H. Dows, Esq., counsel for
18   Plaintiff HYRUM JOSEPH WEST, and Brian R. Hardy, Esq., counsel for remaining Defendant
19
     NYE COUNTY that the dates for: (1) calendar call, and (2) trial be extended for ninety (90) days
20
     or to a date convenient to this Court. This is the first stipulation of the parties to extend the trial
21
     date. This Stipulation is entered into based upon the following:
22

23          1.      As of February of 2020, Plaintiff Hyrum West has an anticipated release date of

24                  July 9, 2020 from his custodial sentence.            (See    Nevada Department of

25                  Corrections Inmate Search, available at: https://ofdsearch.doc.nv.gov/form.php
26
                    under search for “Hyrum West.”)
27
            2.      Plaintiff Hyrum West has indicated to his counsel that he wishes to be able to
28
          complete his custodial sentence prior to the mediation and/or trial in the instant
 1

 2        case.

 3   3.   The parties agree with waiting to see if Plaintiff Hyrum West is released in or

 4        around July 9, 2020 for one or more reasons, including: (1) client
 5        communications/availability, (2) change in client circumstances as to a non-
 6
          custodial status, and/or (3) the relative ability to negotiate with the client thereto.
 7
     4.   That Plaintiff Hyrum West also indicated that he did not want to be transported
 8
          for one or more matters during the end stages of his custodial status, due to
 9

10        interruptions with one or more of the following: (1) schooling, (2) work

11        assignments, and/or (3) parole hearing(s).

12   5.   That the parties thus request that the July of 2020 trial date be continued so that
13
          the matter may be: (1) determined whether Plaintiff Hyrum West will be released
14
          on or around July 9, 2020, and (2) have a settlement conference after Plaintiff
15
          Hyrum West’s anticipated July 9, 2020 release date, and before the current
16
          scheduled trial in the matter.
17

18   6.   The parties thus request a ninety (90) day continuance of the trial date in relation

19        thereto.
20   7.   That Plaintiff Hyrum West is currently incarcerated, and does not object to the
21
          subject continuance. Further, Plaintiff Hyrum West specifically requests that the
22
          instant continuance be granted.
23

24

25

26
27

28

                                             2
             8.     The additional time requested herein is being sought in good faith not sought for
 1

 2                  purposes of delay, but merely to allow the parties adequate time to determine

 3                  whether Plaintiff Hyrum West will be released in July of 2020, and potentially

 4                  negotiate a resolution of the case in the interim.
 5           DATED this 14th day of February, 2020.
 6
     CORY READE DOWS & SHAFER                             MARQUIS AURBACH COFFING
 7   By: /s/ Angela H. Dows                               By: /s/ Brian R. Hardy
     ANGELA H. DOWS, ESQ.                                 BRIAN R. HARDY, ESQ.
 8   1333 North Buffalo Drive, Suite 210                  1001 Park Run Drive
     Las Vegas, Nevada 89128                              Las Vegas, Nevada 89145
 9   Pro Bono Counsel Referred                            Counsel for Defendant NYE COUNTY
     via the Legal Aid Center of Southern Nevada
10   for Plaintiff HYRUM JOSEPH WEST
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      3
 1                                 UNITED STATES DISTRICT COURT
 2
                                          DISTRICT OF NEVADA
 3
                                                     ***
 4
     HYRUM JOSEPH WEST,                                    )
 5                                                         )   2:13-cv-00271-APG-VCF
 6                                 Plaintiff,              )
                                                           )   FINDINGS OF FACT,
 7   v.                                                    )   CONCLUSIONS OF LAW, AND
                                                           )   ORDER THEREON
 8   NYE COUNTY, et al.,                                   )
                                                           )
 9
                                   Defendants.             )
10                                                         )

11                                          FINDINGS OF FACT
12          Based on the pending Stipulation of the parties, and good cause appearing therefore, the
13
     Court finds that:
14
            1.      As of February of 2020, Plaintiff Hyrum West has an anticipated release date of
15
     July 9, 2020 from his custodial sentence. (See Nevada Department of Corrections Inmate
16

17   Search, available at: https://ofdsearch.doc.nv.gov/form.php under search for “Hyrum West.”)

18          2.      Plaintiff Hyrum West has indicated to his counsel that he wishes to be able to

19   complete his custodial sentence prior to the mediation and/or trial in the instant case.
20          3.      The parties agree with waiting to see if Plaintiff Hyrum West is released in or
21
     around July 9, 2020 for one or more reasons, including: (1) client communications/availability,
22
     (2) change in client circumstances as to a non-custodial status, and/or (3) the relative ability to
23
     negotiate with the client thereto.
24

25          4.      The parties stipulated that the July of 2020 trial date be continued so that the

26   matter may be: (1) determined whether Plaintiff Hyrum West will be released on or around July

27   9, 2020, and (2) have a settlement conference after Plaintiff Hyrum West’s anticipated July 9,
28

                                                       4
     2020 release date, and before the current scheduled trial in the matter.
 1

 2           5.      The parties thus requested a ninety (90) day continuance of the trial date in

 3   relation thereto.

 4           6.      Plaintiff Hyrum West is currently incarcerated, and does not object to the subject
 5   continuance.
 6
             7.      The additional time requested herein is being sought in good faith not sought for
 7
     purposes of delay, but merely to allow the parties adequate time to determine whether Plaintiff
 8
     Hyrum West will be released in July of 2020, and potentially negotiate a resolution of the case in
 9

10   the interim.

11                                      CONCLUSIONS OF LAW

12           1.      The additional time requested by this stipulation is sought in good faith not sought
13
     for purposes of delay, but instead to allow the parties adequate time to determine Plaintiff Hyrum
14
     West’s custodial status, taking into account the exercise of due diligence.
15
             2.      For all of the above-stated reasons, the ends of justice would best be served by an
16
     approximately ninety (90) day continuance of the calendar call and trial dates in the matter.
17

18                                                ORDER

19           IT IS THEREFORE ORDERED that the calendar call, currently scheduled for July
20   7, 2020, be vacated and continued to October 13, 2020 at the hour of 8:45 a.m.; and the trial,
21
     currently scheduled for July 13, 2020, be vacated and continued to October 19, 2020, at the
22
     hour of 9:00 a.m. in Courtroom 6C.
23

24

25                                         ________________________________________________
                                           ANDREW P. GORDON
26                                         UNITED STATES DISTRICT JUDGE

27

28

                                                      5
